                                                                                                               FILED
AO 245B (CASDRev. 08/14) Judgment in a Petty Criminal Case                                                     JUN 21 2019
                                                                                                       CLERK, U.S OISTf.:ilCT COURT
                                     UNITED STATES DISTRICT Cou                                      ~urHERN ~1sTR1c1 .:)r.: CAL!FORNIA
                                                                                                     BY                    t:tz:DE?U"J"'r
                                        SOUTHERN DISTRICT OF CALIFORNIA
             UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                        V.                                          (For Offenses Committed On or After November 1, 1987)


                   Edgar Velasco Gonzalez                              Case Number:         19-cr-01693-WVG

                                                                    Eric Studebaker Fish
                                                                    Defendant's Attorney
REGISTRATION NO.                 74572298
• -
The Defendant:

IZI pleaded guilty to count(s)        Count 1 of Superseding Information

D     was found guilty on count(s)
    after a olea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                       Count
Title & Section                   Nature of Offense                                                                  Number(s)
18 USC 3                          Accessory After the Fact (Misdemeanor)                                                 ls




      The defendant is sentenced as provided in pages 2 through               2            of this judgment.


D     The defendant has been found not guilty on count(s)

IZI Count(s) 1-3 ofunderlying Information                     are   dismissed on the motion of the United States.

      Assessment :   $10
IZI


IZI   No fine                D Forfeiture pursuant to order filed                                               , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                    June 18. 2019
                                                                    Date of Imposition of Sentence



                                                                    HO~l<-0{~~
                                                                    UNITED STATES DISTRICT JUDGE



                                                                                                                 19-cr-01693-WVG
AO 245B (CASD Rev. 08/14) Judgment in a Petty Criminal Case

DEFENDANT:                Edgar Velasco Gonzalez                                                   Judgment - Page 2 of 2
CASE NUMBER:              19-cr-0 1693-WVG

                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 90 Days




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant shall surrender to the United States Marshal for this district:
       •     at
                  --------- P.M.                              on
                                                                   -------------------
       •     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                            to

 at - - - - - - - - - - - - , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL



                                                                                                    19-cr-01693-WVG
